United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paducah, KY Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2509
Issued: July 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2008 appellant, through his attorney, filed a timely appeal of the
Office of Workers’ Compensation Programs’ merit decision dated September 10, 2008. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 20 percent impairment of his left lower
extremity for which he received a schedule award.
FACTUAL HISTORY
On November 27, 2006 appellant, then a 38-year-old city carrier, filed a traumatic injury
claim alleging that he injured his left knee when a dog attacked him causing him to trip over a
retaining wall and fall approximately two feet. The Office accepted his claim for medial
meniscus tear and sprain of the cruciate ligament in the left knee.
Burton N. Stodghill, M.D., performed a left knee arthroscopy on February 12, 2007 and
reconstructed the anterior cruciate ligament and performed a partial medial meniscectomy.

By decision dated December 18, 2007, the Office found that appellant’s earnings as a
modified carrier fairly and reasonably represented his wage-earning capacity and reduced his
compensation benefits to zero. The hearing representative reversed the Office’s December 18,
2007 wage-earning capacity determination by decision dated March 14, 2008. In a decision
dated July 11, 2008, the Office reduced appellant’s compensation benefits to zero as he was
currently working as a modified city carrier and that this position fairly and reasonably
represented his wage-earning capacity.1
Appellant requested a schedule award on January 18, 2008. On November 21, 2007
Dr. Stodghill reported that appellant had 22 degrees of extension lag and 125 degrees of flexion.
He stated that appellant may improve slightly. In a note dated January 17, 2008, Dr. Stodghill
opined that appellant had reached maximum medical improvement on November 21, 2007. He
noted that in accordance with the A.M.A., Guides a partial medial meniscectomy was 2 percent
impairment, mild laxity of the anterior cruciate ligament was 7 percent impairment and that 22
degrees of extension lag was a flexion contracture of greater than 20 degrees or 35 percent lower
extremity impairment for a total impairment rating of 39 percent. The Office medical adviser
reviewed the medical records on January 25, 2008 and stated that appellant had two percent
impairment due to partial medial meniscectomy and seven percent impairment due to anterior
cruciate laxity. He further stated, “[I]t is stated that claimant has 22 degrees extension lag which
[attending physician] equates as a contracture. A flexion contracture results in 20 percent
[permanent impairment] of extremity…. Please request [a] clarification…..”
The Office requested additional information from Dr. Stodghill by letter dated
January 29, 2008. Dr. Stodghill responded on March 12, 2008 and stated that “an extension lag
would be the exact same as a flexion contracture.” He opined that his prior rating was correct.
The Office medical adviser reviewed this report on June 17, 2008 and stated that an extension
lag was “frequently the sign of inadequate physical therapy….” He recommended a second
opinion evaluation.
The Office referred appellant for a second opinion evaluation on July 8, 2008 with
Dr. John Lamb, a Board-certified orthopedic surgeon. In a report dated July 30, 2008, Dr. Lamb
related appellant’s history of injury and medical history. On physical examination he found that
appellant lacked 10 degrees of full extension even with moderate pressure and that appellant had
flexion to 117 degrees. Dr. Lamb noted that appellant did not have significant ligament laxity
but complained of pain with motion. He noted one-half inch atrophy of the left thigh. Dr. Lamb
found that appellant had 2 percent impairment of the lower extremity due to partial medial
meniscectomy, 20 percent impairment due to limitation of extension, and 3 to 8 percent
impairment of the lower extremity due to mild thigh atrophy.
The Office medical adviser reviewed this report on August 12, 2008 and stated that, in
accordance with the A.M.A., Guides, diagnosis-based estimates and loss of range of motion
could not be combined and appellant was only entitled to 20 percent impairment of the left lower
extremity due to loss of range of motion. He further noted that loss of range of motion and
atrophy impairments could not be combined in accordance with the A.M.A., Guides.
1

Appellant, through his attorney, did not request that the Board review this decision on appeal. Therefore the
Board will not adjudicate the issue of appellant’s wage-earning capacity in this decision.

2

By decision dated September 10, 2008, the Office granted appellant a schedule award for
20 percent impairment of his left lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.4 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.5
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.7
ANALYSIS
Appellant sustained a left knee injury as a result of his accepted employment injury. His
attending physician, Dr. Stodghill, a Board-certified orthopedic surgeon, performed a partial
medial meniscectomy and anterior cruciate ligament repair. Dr. Stodghill found that appellant
reached maximum medical improvement on November 21, 2007 and reported findings of
2 percent impairment due to partial medial meniscectomy, 7 percent impairment due to mild
laxity of the anterior cruciate ligament and flexion contracture of 22 degrees or 35 percent
impairment for a total impairment rating of 39 percent. The Office referred appellant for a
second opinion evaluation with Dr. Lamb, a Board-certified orthopedic surgeon, who reported 10
degrees of flexion contracture, no significant ligament laxity and mild thigh atrophy. Dr. Lamb
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
6

5 U.S.C. §§ 8101-8193, 8123.

7

20 C.F.R. § 10.321.

3

concluded that appellant had 2 percent impairment due to partial medial meniscectomy, 20
percent impairment due to loss of extension and 3 to 8 percent impairment due to mild thigh
atrophy.
There is disagreement between Dr. Stodghill, appellant’s attending physician and the
Office referral physician, Dr. Lamb, regarding the nature and extent of appellant’s physical
impairments. Dr. Stodghill found 22 degrees of flexion contracture while Dr. Lamb found only
10 degrees. He found mild anterior cruciate ligament laxity warranting seven percent
impairment while Dr. Lamb found no ratable impairment due to ligament laxity. Due to the
conflict of medical opinion evidence regarding the findings on physical examination, the Office
must refer appellant to an appropriate Board-certified physician along with a statement of
accepted facts and a list of specific questions to resolve the conflict and provide clear physical
findings regarding appellant’s left lower extremity which can be correlated with the A.M.A.,
Guides.
CONCLUSION
The Board finds that this case is not in posture for a decision due to an unresolved
conflict of medical opinion evidence regarding the nature and extent of appellant’s left lower
extremity permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: July 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

